Citation Nr: 0828645	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1954 to July 
1976.  He died in March 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  An RO hearing was held on the appellant's 
claims in April 2007.  A videoconference Board hearing was 
held before the undersigned in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In testimony at the appellant's March 2008 videoconference 
Board hearing, she raised a claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151, claimed as a result of VA 
negligence in not treating the veteran's multiple gallstones 
(1151 claim).  The issues on appeal are inextricably 
intertwined with the 1151 claim; thus, a decision on the 
appeals will be deferred pending adjudication of her 1151 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appellant contends that the cause of the veteran's death 
is related to active service.  Specifically, she contends 
that complications of the veteran's service-connected 
diabetes mellitus, to include chronic bile duct inflammation 
and/or multiple gallstones, contributed to or caused his 
death.  She also contends that VA negligence in not treating 
the veteran's multiple gallstones prior to his death 
contributed to or caused his death.

The veteran's death certificate indicates that the cause of 
his death was end-stage liver cancer-cholangiola due to or as 
a consequence of the withdrawal of care and respiratory 
failure.  In a January 2007 letter, P.G., M.D., stated that 
cholangiocarcinoma (or adenocarcinoma arising from the 
epithelium of the intrahepatic bile ducts) was of uncertain 
etiology.  Dr. P.G. stated that chronic bile duct 
inflammation was among the "common denominators in patients 
at high risk for cholangiocarcinoma" and that the veteran's 
active service in Vietnam "places him at a slightly higher 
risk for these pre-malignant underlying disorders."  A 
review of the veteran's VA treatment records shows that he 
experienced chronic bile duct inflammation prior to his 
death.  

The appellant also contends that VA negligence in not 
treating the veteran's multiple gallstones prior to his death 
contributed to or caused his death.  Private treatment 
records dated just prior to the veteran's death show that his 
liver had multiple gallstones and his liver was removed 
because it had become seriously diseased due to the presence 
of multiple gallstones.  Given the foregoing, and because the 
appellant contends that VA negligence contributed to or 
caused the veteran's death, on remand, the RO/AMC should 
obtain medical opinions as to whether complications of the 
veteran's service-connected diabetes mellitus, to include 
chronic bile duct inflammation and/or multiple gallstones, 
contributed to or caused his death and whether the veteran's 
death was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, specifically in not treating the veteran's 
multiple gallstones prior to his death.

The veteran's death certificate also shows that an autopsy 
was performed; however, there is no copy of the autopsy 
report in the claims file.  When questioned at her March 2008 
videoconference Board hearing, the appellant was not certain 
whether an autopsy had been performed.  She requested that VA 
attempt to obtain the autopsy report and, if obtained, send 
her a copy of it.  Accordingly, and because this appeal is 
being REMANDED for other development, on remand, the RO/AMC 
should attempt to obtain the veteran's autopsy report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all VA 
and non-VA clinicians who evaluated or 
treated the veteran for complications of 
his service-connected diabetes mellitus, 
to include multiple gallstones and/or 
chronic bile duct inflammation, prior to 
his death.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
appellant, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Ask the appellant to sign a written 
release so that VA can attempt to obtain a 
copy of the veteran's autopsy report.  
Once a signed release is received from the 
appellant, contact the Clark County Health 
District, Las Vegas, Nevada, and request a 
copy of the veteran's autopsy report.  A 
copy of any negative response(s) should be 
included in the claims file.  If, and only 
if, a copy of the veteran's autopsy report 
is obtained, then send a copy of this 
report to the appellant and her service 
representative.

3.  After complying with VCAA, conduct all 
indicated development (including obtaining 
a medical opinion of warranted) and 
adjudicate the 1151 claim.  If the issue 
is denied, the appellant should be 
provided notice that she must file a 
Notice of Disagreement and Substantive 
Appeal in order to receive appellate 
consideration of the issue.

4.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

